DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
2.	Claims 18, 20, 25, 28-35 and 46-48 are pending and examined. 
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 5, 2021 has been entered.
Claim Interpretation
4.	As instantly amended, the claims are directed to two methods that require the use of the celery plant grown from the seed deposited under the NCIBM Accession Number 41513.  
With regard to the plants of the deposit, the specificaiton refers to the plants as “newcel,” but does not identify the plants as a “line” or “variety,” and supplies no information as to which traits the “newcel” plants are true breeding for; nor does the specification supply information regarding the parental varieties or the breeding steps.  The only traits that the specification recites are the number of sticks per plant, total length of a plant, and the average leaf blade and stick lengths.  Those are given in 
	Given the failure of the specificaiton to teach sufficient breeding history or parental information, two Requests for Information under 35 CFR 1.105 were issued.  The most recent one was issued on April 2, 2020, to which Applicant responded on August 3, 2020.  The information in the response was considered and deemed relevant to patentability.  However, the response fails to sufficiently clarify the morphological and physiological characteristics of the deposited plants or of their parent varieties.  For example, the response lists only “solid petiole” and “short foliage” as the traits for which the plants of the deposit are homozygous.  This is interpreted as indicating that the plants are homozygous for those traits only, and it means that the deposited plants could be heterozygous for any number of additional traits, which could segregate in the progeny.
It is also noted that the response does not set forth any information regarding the genetic background or the morphological and physiological characteristics of the parental varieties, their public availability, or which of the parent variety or varieties were the source of the “solid petiole” and “short foliage” traits. 
Claim Rejections - 35 USC § 112 - Written Description
5.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 18, 20, 25, 28-35, and 46-48 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This rejection has been modified in view of Applicant’s amendments to the claims.  Applicant's arguments submitted on May 21, 2021 and March 5, 2021 have been fully considered but they are not persuasive.
	Applicant claims a method for producing a celery plant having a ratio between average leaf blade length in cm and average stick length in cm of less than 1.0, and a standard deviation of stick length in cm within the plant of not more than 2.4 at the stage of full leaf expansion, said method comprising growing a plant from seed that was deposited under NCIMB Accession Number 41513.  Applicant claims a method of producing a hybrid celery seed using the plants deposited under NCIMB Accession Number 41513 as one of the parent.  Applicant claims said two methods wherein the celery plant has leaf blades shorter than 18-27 cm or wherein the standard deviation of stick lengths, in centimeters, is not more than 1.3-2.2. 
	Applicant describes the celery plants termed “newcel” by Applicant and deposited with the NCIMB under Accession Number 41513, as showing “significantly shorter leaf 
Applicant describes crossing the plants of the accession number with “normal celery plants” and states that “The F2 progeny segregated for plants that showed the same characteristics as the parent plants of the NCIMB accession number 41513.  Further development of these plants resulted in lines with the trait of the invention, as found in NCIMB accession number 41513” (Example 3 on pg. 19-20 of the specification).  Applicant states that the seeds of the deposit “comprise the genetic determinant of the invention that leads to short leaf blades and/or a more uniform distribution of stem lengths” (page 16, lines 25-29). 
	Applicant does not adequately describe the plants deposited under NCIMB Accession Number 41513, and consequently, the methods of using said plants. 
First, it is noted that the fact that biological material has been deposited does not automatically entail that the written description of said material has been met.  “A showing of possession alone does not cure the lack of a written description.” Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). MPEP 2163.  The courts have explained that “the written description of the deposited material needs to be as complete as possible because the examination for In re Lundak, 773 F.2d 1216; 54 Fed. Reg. at 34,880; MPEP 2163).  In Ex parte C., the court stated “that the Patent and Trademark Office rule which relates to the deposit of biological materials specifically requires the specification to include sufficient description of the deposited material not only to specifically identify it but also “to permit examination” (27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992).  Another objective of the written description requirement is to put the public in possession of what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997).  
In the instant case, the deposited plants are described only by the recitation of the following quantitative phenotypic traits: number of sticks per plant, average leaf length, average stick length, and a standard deviation of stick length not more than 2.4 at the sage of full leaf expansion.  Since these traits are affected by the environment, they are not sufficient to either permit adequate examination of the claimed invention or to put public on notice regarding the instant invention, such that one would be able to determine whether a celery plant infringes on the instant claims.  
Environmental conditions are known to greatly affect phenotypic characteristics of celery, including leaf length and compactness.  For example, photoperiod, irradiance, and chilling affect bolting, which is the microscopic visibility of internodes, and flowering in celery (Ramin et al, J. of Hortic. Sci. (1994) 69:861-868, Abstract; pg. 863, right col. under “Results”).  
Pressman et al teach that photoperiod and gibberellins greatly affected leaf length and leaf number in three varieties of celery.  For example, even without 
Similarly, Roelofse et al teach that in glasshouse celery, “night-break lighting produced plants with a more erect habit, longer leaves (petiole + lamina), and fewer side-shoots, short-day conditions induced a more rosette-like habit, shorter leaves, and a proliferation of side-shoots” (J. of Hort. Science (1989) 64:283-292; Abstract Only). 
The sensitivity of the morphology of a celery plant to environmental conditions is also well-recognized in the industry.  Pierce, for example, teaches that in a celery variety called ADS-4, petiole length varies from “34 to 50 cm or 13.5 to 20 inches depending on production conditions” (US Patent Publication 2005/0125863; paragraph 0048, emphasis supplied).
Given that the claimed quantitative traits are a function of the genetic characteristics of the plant and the environment in which the plant was grown, without a description of the structural features that confer the claimed phenotypic characteristics, one of skill in the art would be unable to determine wither a given celery plant, in a given year, will produce the claimed characteristics.  A plant of a given phenotype might be encompassed by the claims when grown under some environmental conditions, but not under others.
It is noted that the limitation “at the sage of full leaf expansion” does not help adequately describe the recited celery plant.  Given that celery morphology, including 
	Next, the specification fails to describe any structural features, such as genes or their mutations, that confer the recited phenotype.  The specification mentions a “genetic determinant of the invention which leads to short leaf blades and/or a more uniform distribution of stem length” (page 17, lines 24-26), but supplies no structural information of any kind regarding said “genetic determinant.” 
	Applicant has not described whether said genetic determinants are inherited as dominant or recessive traits, nor provided any other information regarding said determinants.  As a result, Applicant has not described any structural features of the deposited celery plants that are responsible for the claimed phenotype.  Therefore, the only manner in which the plants deposited under NCIMB Accession Number 41513 are described is via the phenotypic traits of a ratio between average leaf blade and stick length, and a standard deviation of stick lengths within a plant.  
Legal precedent indicates that a description of a “genetic determinant” solely using its function (or phenotype) cannot take place of a structural description.  See, for example, Eli Lilly, holding that description of a gene’s function will not enable claims to the gene “because it is only an indication of what the gene does, rather than what it is” 119 F.3 at 1568, 43 USPQ2d at 1406 (emphasis supplied). 
Similarly, in the Amgen decision, with regard to written description of a gene, the Court explained that “It is not sufficient to define it solely by its principal biological property, e.g., encoding human erythropoietin, because an alleged conception having Amgen, Inc. v. Chugai Pharm., 927 F.2d at 1206, 18 USPQ2d at 1021.  See MPEP 2163. 
While the instant invention is different from the gene of the Amgen case, the scenarios are conceptually similar.  Here, the specification refers to a “genetic determinant” that is responsible for a biological property, but no characterization of said determinant is provided.  Without knowing a structure of the gene or genes whose mutation(s) is responsible for the claimed phenotype, as in Amgen, the description of the instant invention amounts to “merely a wish to know the identity to any material with that biological property.”  
This position is consistent with the teachings of the prior art as to what information regarding a cultivar is sufficient to permit its identification by those in the art.  Staub et al teach as follows: “Both types of genetic variation (monogenic and polygenic) have been used to establish the “distinctness” criterion for cultivar identification.  Nevertheless, the use of phenotypic traits for measurement of genetic diversity and the estimation of genetic distance suffers from several shortcomings.  Many economically important phenotypes are not simple expressions of genotype. Inter- and intra-locus interactions (epistasis), as well as genotype by environmental interactions, can make an accurate assessment of genetic variation between individuals and populations difficult.  … [M]any phenotypic traits are not discrete, but are under polygenic control.  This 
In the instant case, besides being affected by the environmental conditions, not only are the phenotypic traits consistent with being polygenic, but they are also subject to variation due to measurement and statistical errors (see, for example, Table 1). 
Staub et al further teach that “Because phenotypes are subject to environmental modification, molecular markers such as isozymes, restriction fragment length polymorphisms (RFLPs), and random amplified polymorphic DNAs (RAPD) will likely play an increasingly important role in augmenting and enhancing the genotypic description of cultivars” (page 292, top of right col.; emphasis supplied).  The phenotypic characteristics of the instantly claimed plants are subject to a variety of environmental factors, none of which is excluded by the claims.  At the same time, no adequate genotypic description of the celery plants of the deposit is provided.   
In this context, it is relevant that dwarfism (a phenotype that entails short plants and leaf blades) is well-documented in mutagenized celery plants, which indicates that a variety of mutations in any number of genes could contribute to the claimed phenotype.  For example, Paul et al (J. of Phytological Res. (2005) 18:95-98) teach that in a mutant population of celery plants, dwarfism was the second most common phenotype (pg. 98, left col.).  
	Moreover, while the specification designates the plants of the deposit by the term “newcel,” it never refers to said plants as a “line” or “variety.”  In Example 3, which any number of traits, and also may comprise any number of unknown and undescribed characteristics. 
Applicant is directed to The Patent Trial and Appeal Board’s decision in application 12/360,991, in which the Board addressed a scenario where claims were drawn to a genus of watermelon plants recited by environmentally affected traits, such as fruit weight.  The claims also required that the plants be homozygous for “a gene e, and having all the morphological and physiological characteristics” of the deposited plants, but no structural information about said gene was provided by applicant.  The Board affirmed the rejection under 35 U.S.C. 112 first paragraph for lack of written description.  
The Board explained as follows: “claim 1 describes a genus of watermelon plants based on their phenotypic characteristics or traits. …  Yet Appellants' Specification discloses only a single species (SP-I), and not a representative number of species, falling within the scope of the genus.  Moreover, the characteristics recited in claim 1 are a “function of the genetic characteristics of the plant and the environment in which the plant was grown.”  Thus, claim 1 is drawn to a genus defined using functional language but, again, the Specification does not show that Appellants “invented species sufficient to support a claim to the functionally-defined genus.” See Abb Vie, 759 F.3d at 
	While the instant invention is different from that in application 12/360,991, the Board’s reasoning is relevant.  For the reasons set forth above, the deposited celery plants may comprise any number of traits that have not been described by the specification.  The only traits that are set forth in the specification, are quantitative in nature and are affected by the environmental conditions, and there is no evidence that the deposited plants are true breeding for more than a single trait.  At the same time, no structural description of the “genetic determinant,” which the specificaiton claims determines said quantitative traits, have been provided by Applicant.  Thus, similar to application 12/360,991, the instant claims effectively encompass a genus of plants recites solely in the functional terms of quantitative traits.  It would be impossible for one of ordinary skill in the art to determine of whether a celery plants, such as for example, the dwarf plants discussed in the obviousness rejection below, belong to said genus or not. 
Vas-Cath Inc. v. Mahurkar 1991 (CA FC) 19 USPQ2d 1111, 1115, explains that the purpose of the written description is for the purpose of warning an innocent purchaser, or other person using a machine, of his infringement of the patent; and at the same time, of taking from the inventor the means of practicing upon the credulity or the 
In this case, there is no way that a practitioner would be able to determine if any particular celery plant is infringing the instant claims, and therefore, the public has not been put on notice with a sufficient description of the claimed invention.
It is also noted that while the instant claims are drawn to a method, a method of using a product that is not sufficiently described is not described as well.  See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004).
For these reasons, it is thus unclear whether at the time of filing, Applicant was in possession of the invention as claimed, and it would be impossible to adequately compare the plants of the instant claims to celery plants of the prior art.
Response to Arguments. 
Applicant has submitted two sets of Remarks in response to the outstanding rejection: one, on March 5, 2021, together with the proposed after-final claim amendments, which amendments were not entered for requiring substantial further consideration; and the second one, on May 21, 2021.  Both sets of Remarks as well as all of the supporting Declarations filed under 37 C.F.R. 1.132 were fully considered, and are addressed below. 
In the Remarks filed on March 5, 2021, Applicant argues that a post-filing reference, Bruznican et al (published in 2020), refers to the celery plants deposited under NCIMB Accession Number 41513 as “cultivar” (pages 9-12 of the Remarks).  
Applicant’s argument is not found to be persuasive.  In order to be valid, the argument requires the unstated premise that a reference by one of ordinary skill in the art, in a post-filing publication, to a plant as a “cultivar” is sufficient to meet written description under 35 U.S.C. 112.  The basis for this premise is unclear, given that Applicant has supplied no explanation as to how the teachings of Bruznican et al help meet the specific requirements set forth in 35 U.S.C. 112 first paragraph, under the analysis articulated in the controlling legal precedent.  It is also unclear on what basis Applicant concludes that “the authors of Bruznican do not see the trait of the invention as dependent on environment,” given that the single paragraph in which the Bruznican article refers to the celery plants at issue is silent as to the environmental conditions. 
Bruznican et al do teach, however, that “reports describing leaves properties among different celery cultivars are limited,” and invite further research into the issue: “Studies of developmental genes and miRNAs in accessions like ‘41513’ should shed 
Applicant has submitted the Declaration of Dr. Johan Van Huylenbroeck, a co-author of the Bruznican article.  Dr. Huylenbroeck states as follows: “Bruznican shows that the present application, when fully read by those skilled in the art having a mind willing to understand the disclosure in the present application NCIMB 41513, is a new and nonobvious cultivar” (paragraph 3).  Dr. Huylenbroeck states that “if the present application or corresponding European Patent EP2654409A1 were available to my co-authors and me at [the] dates of December 23, 2010 and December 23,2011, and we had read either the present application or corresponding European Patent EP2654409A1 at those dates, we would have reached the same conclusion, namely, that the present application and corresponding European Patent EP2654409A1 disclose a new celery cultivar having NCIMB accession number 41513” (paragraph 4). 
This is not found to be persuasive.  As an initial matter, the Declarant’s opinion as to the celery plant at issue being a “new and nonobvious cultivar” is directed to the ultimate legal conclusion and is not entitled to any weight.  In re Chilowsky, 306 F.2d 908, 134 USPQ 515 (CCPA 1962) (expert opinion that an application meets the requirements of 35 U.S.C. 112  is not entitled to any weight).  It is noted that while the expert’s opinion that the invention is new and nonobvious is not entitled to any weight, any underlying factual basis is entitled to consideration. Id.  In the instant case, however, the Declaration does not supply any basis for said conclusion besides a quote 
In the Remarks field on May 21, 2021, Applicant argues that “the trait Deposit is not dependent on the environmental conditions,” and submits the Declaration of Annemiek Jongenelen-Hermus in support (page 3 of the Remarks).  In the Declaration, Ms. Jongenelen-Hermus argues as follows: “Based upon my experience as to the present invention, and that of Rijk Zwaan, in the ordinary' course of business of Rijk Zwaan, I hereby affirmatively state that regardless of the environment, growing a celery' plant from seed of the Deposit will obtain a “a celery' plant (Apium graveolens L. dulce) having a ratio between average leaf blade length in cm and average stick length in cm of less than 1.0 and a standard deviation of stick lengths in cm within the plant of not more than 2.4 at the stage of full leaf expansion.”  For instance, in the ordinary' course of business of Rijk Zw'aan, seed that was deposited with the NCIMB under accession number 41513 were grown in various locations, including Spain and the Netherlands, and hence in various environmental conditions.  The celery' plants, especially on average, grown in those various locations exhibited the short leaf blades trait, including the “a ratio between average leaf blade length in cm and average stick length in cm of less than 1.0.” Thus, obtaining celery' plants exhibiting the short leaf blades trait when growing seed from the Deposit, as called for by the herein-quoted main claim, is not dependent on environmental conditions” (paragraphs 6 and 6.1). 
Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). See also In re Oelrich, 579 F.2d 86, 198 USPQ 210 (CCPA 1978). MPEP 716.01(c)(III).
In the instant, case, the Declarant asserts that “regardless of the environment,” the seeds of the deposit will produce plants having the exact range of the quantitative characteristics recited in the claims, yet supplies no actual data to support that assertion.  At the same time, the opposing evidence, discussed in the rejection above, clearly teaches that the environmental factors do affect celery morphology, including leaf length and plant compactness (see Ramin et al; Pressman et al; Roelofse et al.) For example, Pierce et al expressly teach that production conditions can result in the variability of petiole length of a single cultivar from 13.5 to 20 inches (see Pierce et al, above).  For these reasons, the preponderance of the evidence in the record weighs against Ms. Jongenelen-Hermus’ opinion in the Declaration, and against Applicant’s position that relies on said Declaration. 
In the Remarks filed on May 21, 2021, Applicant also cites the Patent Trial and Appeal Board’s decision in application 12/517,906, for the proposition that “the Examiner must fully consider the evidence presented in support of patentability” (pages 
The most recent interview tool place on June 23, 2021 (see Examiner Interview Summary Record mailed on July 2, 2021)  On June 24, 2021, Applicant has submitted a Declaration of Marleen van Luijk, which Declaration discusses one of the sets of slide presented by Applicant during the above interview.  Ms. Luijk states that the slides represent her statements.  Four of the slides are directed to the teachings of Ramin et al, Pierce et al, Roelofse et al, and Pressman et al, and appear to argue that the environmental conditions discussed in the cited art either will not affect the characteristics of the recited celery plant, are “very extreme conditions,” or are “artificially induced.”  This is not found to be persuasive. 
The argument that the characteristics of the celery plant of the claims is not susceptible to environmental conditions was addressed above.  With regard to the nature of factors that can affect the morphology of a celery plant, those need not be “extreme,” and more importantly, none are excluded from the claims.  For example, Pierce et al clearly teach that production conditions can result in almost a 1.5 fold variability of petiole length in an established uniform variety. 
Further, the Examiner maintains the position of record with regard to the following matter of law.  First, the legal authority cited in the rejection above makes it clear that “A showing of possession alone does not cure the lack of a written Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).
Second, with regard to written description of a product versus that of a process, the Examiner maintains that a method of using a product or a genus of products that is not sufficiently described is not described as well, under Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004) (The patent at issue claimed a method of selectively inhibiting PGHS-2 activity by administering a non-steroidal compound that selectively inhibits activity of the PGHS-2 gene product, however the patent did not disclose any compounds that can be used in the claimed methods. While there was a description of assays for screening compounds to identify those that inhibit the expression or activity of the PGHS-2 gene product, there was no disclosure of which peptides, polynucleotides, and small organic molecules selectively inhibit PGHS-2. The court held that “[w]ithout such disclosure, the claimed methods cannot be said to have been described.”).  The rejection is maintained. 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 18, 20, 25, 28-35, and 46-48 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Henderson (Garden and Farm Topics (1884), Peter Henderson & Co.), in view of Pierce (US Patent Publication 2004/0168231), taken with . 
This rejection has been modified in view of Applicant’s amendments to the claims.  Applicant's arguments filed on May 21, 2021 and March 5, 2021 have been fully considered but they are not persuasive.
	Applicant claims a method for producing a celery plant having a ratio between average leaf blade length in cm and average stick length in cm of less than 1.0, and a standard deviation of stick length in cm within the plant of not more than 2.4 at the stage of full leaf expansion, said method comprising growing a plant from seed that was deposited under NCIMB Accession Number 41513.  Applicant claims a method of producing a hybrid celery seed using the plants deposited under NCIMB Accession Number 41513 as one of the parent.  Applicant claims said two methods wherein the celery plant has leaf blades shorter than 18-27 cm or wherein the standard deviation of stick lengths, in centimeters, is not more than 1.3-2.2. 
	As set forth in the above claim interpretation and written description rejection, neither the celery plants grown form the seeds deposited under NCIMB Accession Number 41513 nor their F1 progeny are adequately described.  It is also noted that the claims do not limit the environmental conditions under which the leaf blades and stick length are measured.  As a result, one of ordinary skill in the art would not be able to distinguish the plants of the deposit from another celery plant showing said phenotypic traits. 
Henderson teaches a dwarf celery variety called White Plume (pg. 165-167).  Henderson teaches gastronomic and other advantages of the variety (pg. 165).  
Henderson does not expressly teach methods of using the White Plume celery to produce a celery plants having a ration between average leaf blade length in cm and an average stick length in cm of less than 1.0 and a standard deviation of stick length in cm of not more than 2.4 cm; or using said celery in a breeding program.
Pierce teaches an Apium graveolens var. dulce celery variety called ADS-8, which has a compact growth habit with uniform joint placement and a number of improved properties, including improved field holding capacity, which is the ability to stand in the field while mature without losing marketability due to defects (paragraphs 0050-0053).  Pierce teaches that the criteria used to select the plant in various generations included disease resistance, appearance and length, and plant architecture.  Pierce teaches that the variety shows uniformity and stability for its traits and has the outer petiole length of 24.6 cm (paragraphs 0053-0055). 
Pierce teaches a method of producing hybrid plants or seeds, comprising crossing ADS-8 with a different celery plant, and obtaining the resultant seeds and plants growing from them (claims 1, 2, and 8-11).  Pierce teaches a method of producing a celery variety ADS-8-derived plant comprising crossing a plant of ADS-8 with a second celery plant to obtain progeny seed; growing said progeny seed to yield a resultant plant, and backcrossing the resultant plant to itself or crossing it with yet another variety to yield additional progeny celery seed; and repeating said steps from 0 to 7 times to generate further progeny (claims 12 and 13).  

Pierce teaches art-standard breeding techniques including backcrossing to introgress desired traits from a donor parent to a recurrent parent (see paragraphs 0021-0026, 0131, and 0132, for example). 
The Everything for the Garden publication provides a photograph of the White Plume celery (page 27). 
Weaver provides evidence that the White Plume celery is 12 inches tall (pg. 7).  Because the celery's height is comprised of the length of the leaf blade and the length of the petiole, the leaf blades of the celery of Henderson must be shorter than the height of the plant, which is 12 inches or 30.48 cm.  Because, as evidenced by the photos in Weaver and the Everything for the Garden publication, and by the drawing on pg. 166 of Henderson, the petioles of the White Plume celery are longer than .48 cm, the plants of Henderson will have leaf blades that are shorter than 30 cm.  The photos and the drawing show that the petioles account for approximately between 1/3 (10.16 cm) and 2/3 (20.32 cm) of the total plant height of 30.48 cm.  This means that the plants will comprise leaf blades that are between 20.32 cm and 10.16 cm in length.  Given that the plants of Henderson, Weaver, and the Everything for the Garden publication comprise In re Best 195 USPQ 430, 433 (CCPA 1977).  
At the time the invention was made, it would have been prima facie obvious to one having ordinary skill in the art to modify the methods of Pierce and use the White Plume dwarf variety of Henderson and the ADS-8 compact variety of Pierce in the breeding methods of Pierce, to obtain a hybrid seed and a plant grown from said seed. It would have been also obvious to use either variety as a recurrent parent in a backcross breeding program.  For example, it would have been obvious to use White Plume as a recurrent parent to introgress any of the desirable traits of ADS-8, such as increased field holding capacity.  It would have also been obvious to use ADS-8 as a recurrent parent and White Plume as donor.  It would have been obvious to select for the traits of the recurrent parent at an F2 or a subsequent round of backcrossing, as taught by Pierce, and which is also routine in the art.  
If would have been obvious to select the progeny of a cross between said two varieties for the phenotypic characteristics of either parent, including for leaf blade morphology of White Plume, whose leaf blades are all less than 30 cm in length and encompass leaf blades that are between 10.16 and 20.32 cm in length.  It would have been obvious to select the progeny for minimal variability in the length of petioles.  This would include selecting plants having the petioles with the standard deviation of lengths between, for example, 0 and 10% of the average length, which, given the length of the petioles of both varieties, would encompass the standard deviation of less than 2.4 cm, and including between 1.0 and 2.4 cm.  If would have been also obvious to select plants 
In view of the teachings of Pierce, it would have been obvious to grow the seed of the resultant celery plant to produce a plant with the same morphological characteristics. It would have been also obvious to use the resultant celery plant in a breeding program and select for progeny comprising said characteristics.  These steps would read on the active method steps of the instant claims 18 and 25. 
One would have been motivated to use the varieties of Henderson and Pierce to obtain their hybrids or progeny of subsequent generations, given the suggestion of Pierce, the fact that both varieties have desirable traits, and given the fact that both are compact celery varieties, with White Plume being a dwarf.  One would have been specifically motivated to select for plants having petioles longer than leaf blades given that celery is a vegetable grown for its petioles. 
Given that White Plume and ADS-8 are established stable varieties with uniform and stable morphological characteristics, and given that White Plume plants comprise leaves with petioles longer than leaf blades, one would have had reasonable expectation of success in obtaining progeny plants with short leaf blades (including shorter than 27 cm, such as between 10.16 and 20.32 cm), and with uniform petioles (including where the standard deviation of the petiole length is between 1.0 and 2.4 cm), wherein the average length of the petioles is smaller than the average length of the leaf blades. 
Response to Arguments. 
In the Remarks filed on March 5, 2021, with regard to the obviousness rejection, Applicant cites the Bruznican article and argues as follows: “The authors of Bruznican readily identified that “environmental conditions” are not pertinent, and that the present application indeed provides quite an adequate written description of NCIMB 41513 as a cultivar, with a new and nonobvious trait.  Accordingly, the bases for the Examiner’s Section 103 rejection are entirely misplaced, as evidenced by the objective, independent assessment of the present invention shown by Exhibit 1, Bruznican” (page 16).  The Declaration of Dr. Johan Van Huylenbroeck proffers the same argument as to the legal conclusion of the claimed celery plant’s novelty and non-obviousness (paragraphs 4-5 of the Declaration). 
This is not found persuasive.  First, the fact that a post-filing reference refers to the plants of the instant claims as a “new” cultivar does not make it non-obvious under 35 U.S.C. 103, and Applicant has submitted no legal authority or explanation in support of that conclusion.  Second, the Bruznican publication is silent with regard to environmental conditions affecting the morphology of celery.  Third, to the extent that the Declaration of Dr. Huylenbroeck is directed to the legal conclusion, it is not persuasive for the reasons discussed in the written description section above. In addition, the Declaration does not supply any basis for said conclusion besides a quote from page 5 of Bruznican et al (said portion of the article was addressed above) and Dr. Huylenbroeck’s opinion.  
Applicant also argues as follows: “It is again emphasized that the claims involve to a method of producing a celery plant by simply growing the specifically deposited 
The argument directed to the teachings of Bruznican et al is addressed above.  The fact that the claims are directed to a method and not a product does not obviate the instant finding of obviousness.  As set forth above, selecting for a celery plant with the claimed phenotypic characteristics (and subsequently using the resultant plant in a breeding program) would have been prima facie obvious.  The resultant plant would read on the plant of the deposit, whose only described characteristics are a ratio between leaf blade and stick length, and a standard deviation of stick length. 
In the Remarks filed on May 21, 2021, Applicant argues that based on the evidence of record, including the submitted declarations, the obviousness rejection should be withdrawn (page 5).  
This is not persuasive.  The Declaration of Annamiek Jongenelen-Hermus appears to be directed to the issue of environmental conditions and the celery phenotype, and was fully considered and addressed above.  The Declaration of Marleen van Luijk, filed on June 24, 2021, is directed to the issue of obviousness and addresses the slides Ms. Luijk presented during the Applicant-initiated interview on June 23, 2021.  In the Declaration, Ms. Luijk states that the slides represent her view and comments ,and emphasizes the “dramatic difference between the While Plume celery and the present invention” (paragraph 2 of the Declaration). 
The Declaration of Ms. Luijk has been fully considered but it is not sufficient to overcome the rejection.  In the last two slides of the presentation, Ms. Luijk argues that 
This argument is not found to be persuasive.  The sufficiency of Applicant’s response to the Rule 1.105 Request for Information is addressed in the Claim Interpretation Section Above.  With regard to the statement that the plants of the prior art are not the plants of the deposit, this is not in dispute: that is why the instant rejection was made under 35 U.S.C. 103 and not 35 U.S.C. 102.  However, for the reasons set forth in the rejection above, and given the fact that the only two characteristics described for the plant are quantitative and affected by the environment (with no information provided for any structural features that may be responsible for said two phenotypic traits), a celery plant that would have been prima facie obvious in view of the teachings of the cited art, and the obvious methods of using that plant, would read on the plant of the instant claims and the method of using it.  One would have been able to predictably arrive at said plant and method, including the quantitative characteristics that fall within the claimed ranges, using the White Plume dwarf variety of Henderson and the ADS-8 compact variety of Pierce.  The rejection is maintained.
Conclusion
9.	No claims are allowed.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662